Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Amendments
The reply submitted on July 11, 2022 has been entered and considered.  The amendment is sufficient to overcome each ground of rejection set forth in the previous Office action and the pending claims are in condition for allowance.
With regard to the rejection of claims 32-33 under 35 USC 112(b), the rejection is withdrawn in view of the amendment to delete the phrase “and the like” from the scope of the rejected claims.
With regard to the rejection of claims 32-33 under 35 USC 112(a), the rejection is withdrawn in view of the amendment to narrow the scope of the claimed method to only the treatment (not prevention) of leukemia or myeloma.  The amended scope is enabled and the rejection no longer applies.  Accordingly, all grounds of rejection have been overcome. 


REASONS FOR ALLOWANCE



















The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods are novel and non-obvious over the prior. The novelty lies in the particular structure required be each compound of claimed formula (I-a-1) – (I-b-4).  The closest prior art is WO 2015/148854, for example (cited in 2/27/2020 IDS).  The prior art teaches similar MCL-1 inhibiting compounds having the structure 
    PNG
    media_image1.png
    113
    160
    media_image1.png
    Greyscale
.  The prior art encompasses the claimed formulae in its most generic sense.  However, nothing in the prior art would have led a person of ordinary skill to the particular compounds of the instant claims.  Notably, all exemplified compounds in the prior art having the required tricyclic ring lack the required corresponding R7 ring of the formula 
    PNG
    media_image2.png
    75
    64
    media_image2.png
    Greyscale
 and/or the required R3 substituent. Since the prior art does not teach the required features of the claimed invention nor provide sufficient motivation to make the changes necessary to arrive at the claimed invention, the instant claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Claims 28-33 and 38-51 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia L Otton/
Primary Examiner, Art Unit 1699